Denied and Opinion Filed October 21, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01188-CV

                         IN RE DERRICK LYNN JOHNSON, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-1655027

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Francis
       Before the Court is relator’s October 10, 2016 petition for writ of mandamus asking us to

order the trial court to rule on his motion for article 39.14 discovery and grant a personal

recognizance bond. The petition is not certified as required by rule 52.3(j) and does not include

a supporting record or appendix as required by rules 52.3(k) and 52.7. TEX. R. APP. P. 52.3(j),

52.3(k), 52.7. The absence of a supporting record is fatal to the petition. As the party seeking

relief, relator has the burden of providing the Court with a sufficient record to establish his right

to mandamus relief. See, e.g., In re Jones, No. 05-16-00230-CV, 2016 WL 836835 (Tex.

App.—Dallas March 4, 2016, orig. proceeding) (mem. op.). Relator has not done so in this case.




                                                 1
Accordingly, we DENY the petition for writ of mandamus.




                                         /Molly Francis/
                                         MOLLY FRANCIS
                                         JUSTICE


161188F.P05




                                     2